Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to amendment filed on January 24, 2022 where Applicant amended the claims and canceled claims 3,10,17. Claims 1,2,4-9,11-16,18-20 remain pending.

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive in regards to the 103 prior art rejection.
The previous Double Patenting rejection is withdrawn in view of the filed Terminal Disclaimer.
The previous 112b rejections are withdrawn in view of the amendments.
On pages 9-10 of remarks, Applicant argues that Fiedorowicz teaches the connection to the call center has already been established, and that Fiedorowicz is silent with reference to accessing in response to the request for a second communications session the contextual resource.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. Firstly, the claim does not mention the specific timeline of when the second session is established. Secondly, Applicant is referring to the wrong connection in regards to Fiedorowicz. (i.e. the connection between the service plane server and the call center), whereas the Fiedorowicz reference shows a connection between the call center and the client as the second session. Thirdly, the limitation “accessing in response to the request” is broad, and its 
On page 10 of remarks, Applicant argues that Fiedorowicz teaches the presence cluster receives the request after the connection has already been established, and that Fiedorowicz does not select the second device based on the contextual resource.
In reply, Applicant is directed to the above response. Furthermore, Applicant is incorrect since the connection between the target/IVRU and the client is not established prior to receiving the client request. This connection is established only after the client submits a request for it (see Fiedorowicz, at least paragraph 29 lines 8-13). Additionally, the limitation “select based on” is broad since the details of the selection process are not claimed. “Based on” is not given sufficient detail in the claim so as to make it distinguishable from the Fiedorowicz reference. Fiedorowicz selects the subscribed IVRU (ie. the second device) to transmit the contextual resource to (see Fiedorowicz, paragraph 32 lines 5-12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2,5-9,12-16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedorowicz et al (US Publication 20120135717) in view of Miloslavsky (US Patent 5915012).
In reference to claim 1, Fiedorowicz teaches a method comprising:
creating a contextual resource with contextual information about a first communication session between a first device and a server device (see at least paragraph 28 lines 5-8, paragraph 30 lines 1-11 and paragraph 31 lines 4-10, which teach the session context information between a client and server, which is included in a presence document);
detecting, by a communication platform, a request for a second communication session from the first device (see at least paragraph 29 lines 11-12, which teaches a client request to call for a second session);
accessing, in response to the request for a second communication session, the contextual resource (see at least paragraph 32 lines 3-6, which teaches accessing and transmitting the presence document at a specific time, which is after the client requests a call with the IVRU);
selecting, based on the contextual resource, a second device of a destination endpoint for the second communication session (see at least paragraph 29 lines 8-13 and paragraph 32 lines 10-12, which teaches selecting the second device IVRU for the second session);
establishing the second communication session between the first device and the second device (see at least paragraph 29 lines 8-13, which teaches establishing the second session between the client device and the second device IVRU);

transmitting at least a portion of the contextual information maintained by the established contextual resource to the second device (see at least paragraph 32 lines 10-12), the second client causing presentation of a customized user interface based on the at least a portion of the contextual information (see at least paragraph 32 lines 13-20 and paragraph 46 lines 4-12, which teaches transmitting the contextual information to an agent device and rendering an interface based on the contextual information).
Fiedorowicz fails to explicitly teach receiving an Application Programing Interface (API) request for the contextual resource from the second client. However, Miloslavsky teaches managing session between user and agent devices (see Miloslavsky, at least column 1 lines 20-35) and discloses sending API commands to request contextual information for the session (see Miloslavsky, at least column 7 lines 36-40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Fiedorowicz based on the teachings of Miloslavsky for the purpose of integrating and facilitating the transfer of information between entities in a customer-agent environment.
In reference to claim 2, this is taught by Fiedorowicz, see at least paragraph 29 lines 8-18, which teaches an incoming request for communication. 
In reference to claim 5, this is taught by Fiedorowicz, see at least paragraph 30, which teaches contextual information of previous user sessions.
In reference to claim 6, this is taught by Fiedorowicz, see at least paragraphs 32 & 46, which teaches the framework for multiple communication sessions between customer and agent 
In reference to claim 7, this is taught by Fiedorowicz, see at least paragraph 32 lines 15-20, which teaches call center agent devices.
Claims 8,9,12-16,19,20 correspond to claims 1,2,5-7 and are slight variations thereof. Therefore claims 8,9,12-16,19,20 are rejected based upon the same rationale as given above.

Claims 4,11,18, are rejected under 35 U.S.C. 103 as being unpatentable over Fiedorowicz et al (US Publication 20120135717) in view of Miloslavsky (US Patent 5915012) in further view of Huang et al (US Publication 20060167941).
In reference to claim 4, Fiedorowicz fails to explicitly teach the contextual information indicates previous session between the first and second client. However, Huang teaches managing customer service sessions (see Huang, at least paragraph 14), and discloses contextual session information between a customer and an agent (see Huang, at least paragraphs 34,38).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the Fiedorowicz combination based on the teachings of Huang for the purpose of improving the customer experience during repeated customer interactions.
Claims 11,18 correspond to claim 4 and are slight variations thereof. Therefore claims 11,18 are rejected based upon the same rationale as given above.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
March 4, 2022